Citation Nr: 1418178	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to April 2010 for the grant of a 10 percent disability rating for service-connected left knee musculoligamentous strain.  

2.  Entitlement to a compensable rating for left knee instability.  
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Lincoln, Nebraska.  This rating decision increased the Veteran's initial disability rating for left knee musculoligamentous strain from 0 to 10 percent effective November 2010 and denied service connection for left knee instability.  The Board notes that an April 2011 Statement of the Case (SOC) partially granted the Veteran's earlier effective date claim, assigning an effective date of April 2010.  

As will be discussed below, the Veteran has been service connected for a left knee disability and rated based on pain during range of motion.  However, the schedular rating criteria also direct that instability of a service connected knee be considered.  As such, the Veteran's instability claim has been recaptioned as one for an increased rating not one for service connection.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's files on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran was entitled to a 10 percent disability rating for left knee musculoligamentous strain at the time of his separation from active service in May 2009, and has been entitled to a 10 percent rating throughout the appeal period.  

2.  The objective evidence does not show instability in the Veteran's left knee; but the subjective testimony is credible and shows periodic giving way that requires the support of a hinged knee brace.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 2010 are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).  

The criteria for 10 percent rating for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The Veteran asserts he is entitled to an effective date prior to April 2010 for the grant of a 10 percent disability rating for his service-connected left knee musculoligamentous strain.  He contends that his left knee disability symptoms have been severe enough to warrant a compensable rating since the time of his separation from service.  For the reasons that follow, the Board finds an earlier effective date of May 2009 is warranted.  

Under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefrom.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

The Veteran separated from active service in May 2009, and his original service connection claim for left knee musculoligamentous strain was received in December 2009.  Therefore, the Veteran's claim was received within one year of separation.  The remaining question as to the appropriate effective date for the Veteran's service-connected left knee musculoligamentous strain is when entitlement to a 10 percent disability rating for this service-connected disability arose.  

The Veteran's left knee musculoligamentous strain is currently rated as 10 percent disabling under Diagnostic Code (DC) 5260, which addresses limitation of flexion of the knee.  The Board notes that the Veteran was afforded two VA examinations in connection with this claim, and both examiners found the Veteran had full range of motion in the left knee.  Accordingly, these measurements would not entitle the Veteran to a compensable disability rating under DC 5260.  The Veteran submitted a September 2009 treatment record from Nebraska Orthopaedic and Sports Medicine which shows the Veteran was found to have an active range of motion in the left knee from 0 to 130 degrees (with 0 to 140 degrees constituting full range of motion).  However, this range of motion measurement showing a small limitation of flexion would still not entitle the Veteran to a compensable disability rating under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260.  

In the present case, it should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Accordingly, the RO assigned a 10 percent disability rating for the Veteran's left knee musculoligamentous strain due to the pain and weakness the Veteran experiences as a result of this disability and which results in functional loss that is not reflected on the range of motion measurements of record.  

In its December 2010 rating decision, the RO stated that a November 2010 effective date was appropriate for the grant of a 10 percent disability rating, because the Veteran's November 2010 VA examination showed that he experienced left knee pain and weakness resulting in functional loss.  

The April 2011 statement of the case stated that an earlier effective date of April 2010 was appropriate for the grant of a 10 percent disability rating, because the Veteran submitted an April 2010 statement alleging that his service-connected left knee musculoligamentous strain had worsened since his last VA examination.  The Veteran submitted this statement within days of the April 2010 rating decision which granted service connection for his left knee musculoligamentous strain and assigned a noncompensable disability rating.  The April 2010 rating decision was not final at the time the Veteran submitted this statement.  See 38 U.S.C.A. § 7105.  Therefore, the Veteran would be entitled to an effective date of the day after his separation from active service in May 2009 if the evidence of record shows he was entitled to a 10 percent disability rating as of that date.  

The Veteran has consistently complained of left knee pain, stiffness and weakness affecting his ability to perform his job duties as well as activities of daily living throughout the period on appeal.  The Veteran's service treatment records show complaints of left knee pain in April 2009, weeks before the Veteran was discharged from active service.  At that time, the Veteran was ordered to undergo physical therapy for his left knee condition.  The Veteran has submitted September 2009 treatment records from Nebraska Orthopaedic and Sports Medicine, as well as an accompanying MRI report.  These treatment records show the Veteran had patellofemoral crepitus with range of motion and pain with patellar compression, and the MRI impression was of mild patellar chondromalacia and small knee effusion.  

The Veteran's VA treatment records show he has carried diagnoses of patellofemoral syndrome and left knee pain throughout the period on appeal.  These treatment records also show the Veteran has undergone physical therapy, corticosteroid injections, and other forms of treatment for his left knee musculoligamentous strain throughout the appeal period.  Statements from the Veteran's employer, father, and girlfriend attest that the Veteran's left knee pain, stiffness and weakness have caused functional loss throughout the appeal period, and hindered his ability to fully perform his job duties and activities of daily living.  

The Veteran was afforded two VA examinations in connection with his left knee musculoligamentous strain claim, in March and November 2010.  As noted above, both examiners measured a full range of motion in the left knee.  However, left knee pain and stiffness were clearly found on the March 2010 examination, and the examiner indicated the Veteran's left knee musculoligamentous strain had a mild effect on many of his activities of daily living.  The November 2010 VA examiner found left knee pain and abnormal patellar tracking on examination, and again indicated a mild effect on many activities of daily living.  

The evidence of record shows the Veteran has experienced functional loss due to his left knee pain, stiffness and weakness throughout the period on appeal, and VA regulations specifically recognize that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Given the Veteran's complaints and the statements in the record and at the Veteran's VA examination, it is found that his service connected knee disability has been sufficiently symptomatic throughout his appeal that he should be entitled to the minimum compensable rating (10 percent) for the joint.

Therefore, the Board finds the Veteran has been entitled to a 10 percent disability rating for his left knee musculoligamentous strain for the entirety of the appeal period.  An effective date of the day after separation from service in May 2009 for the assignment of a 10 percent disability rating is granted.  See DeLuca, supra; U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

II. Increased Rating for the left knee 

The Veteran asserts he is entitled to a separate disability rating for his service connected left knee instability, as this distinct disability is a result of his service-connected left knee musculoligamentous strain.  

The Board notes that the issue that has been certified to the Board is one of service connection.  However, VAOPGCPREC 23-97 provides that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  In this case, the Veteran has been service connected for his left knee and therefore instability should be considered within the confines of rating the service connected left knee disability.  As such, the Board will consider this issue as one of an increased rating for Veteran's left knee disability, not as one of service connection.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, the Veteran currently receives the minimum compensable rating for his left knee disability.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Here, no ankylosis has been shown or alleged.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Here, no meniscus problems been shown or alleged; and imaging has not shown any meniscus tears.  As such Diagnostic Codes 5258 and 5259 are inapplicable to this claim.
 
Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.    See VAOPGCPREC 23-97; 38 C.F.R. § 4.14.  For a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

As discussed above, the Veteran has been assigned the minimum compensable rating (10 percent) based on left knee pain and limitation of motion.  This is the highest rating available at this time under Diagnostic Codes 5260 and 5261, as the medial evidence shows that the Veteran has demonstrated full range of motion throughout the course of his appeal whenever it has been tested, even after repetitive motion.  For example, at his most recent VA examination in November 2010, the Veteran demonstrated range of motion from 0-140 degrees in his left knee.  There was no objective evidence of pain following repetitive motion and repetitive motion testing did not decrease the range of motion.

A review of the record makes it clear that the Veteran experiences significant left knee pain, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, a 10 percent rating has been assigned based on pain, but because the Veteran's left knee has not been shown to be functionally limited (meaning that the range of motion has been effectively reduced by factors such as weakness, stiffness, fatigability, and lack of endurance) a higher rating based on limitation of motion is not warranted. 

Turning to the Veteran's primary complaint with this appeal, left knee instability, 
Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  

In this case, the Veteran has voiced complaints that his left knee will periodically give way, and he was provided with a hinged brace in July 2010 with the professed medical goal of preventing his left knee from giving out.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has consistently reported periodic giving way in his knee. These statements are found to be credible.  As such, the Board finds that a 10 percent rating is warranted for slight instability.

A rating in excess of 10 percent is not warranted as the objective medical evidence simply does not show any knee instability and imaging has shown all of the Veteran's knee ligaments to be intact.

The Veteran has received continuous VA treatment for his left knee throughout the period on appeal, and multiple evaluations by his treating VA providers have not found any instability in the left knee, despite multiple physical examinations and testing.  

For example, at a July 2010 orthopedic consultation and physical therapy session the Veteran's left knee was specifically found to be stable.  Additionally, neither VA examiner (at VA examinations in March 2010  November 2010) found any instability in the Veteran's left knee on testing and physical examination.  

As described, an additional 10 percent schedular rating is assigned for instability of the left knee.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's left knee disability are adequate in this case.  The Veteran's primary symptoms include limitation of motion, pain and instability, all of which have been specifically contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability.  As such, the schedular rating criteria have reasonably described the Veteran's disability level and symptomatology.

Moreover, even if the schedular rating criteria did not reasonably describe his psychiatric symptomatology, the symptoms have not been shown cause an exceptional disability picture, as the Veteran has not been hospitalized for his left knee, and while he may miss occasional work on account of his left knee, he is fully employed, and his knee is not shown to cause "marked" interference with employment.  Therefore, a referral for extraschedular consideration is not warranted. 

III. Duties to Notify and Assist

The Veteran's earlier effective date claim has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the Veteran's service connection claim for left knee instability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A December 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.   

The Veteran was afforded two medical examinations, conducted in March and November 2010, to evaluate his left knee disability.  The Board finds to be adequate for rating purposes as the examiner's provided the information needed to rate the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
 

ORDER

An effective date of May 2009 for a 10 percent disability rating of service-connected left knee musculoligamentous strain is granted, subject to the laws and regulations governing the award of monetary benefits.  

A separate 10 percent rating for left knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


